BENSON, J.
1. The bill of exceptions was stricken from the record in this case, for the reason that the same was not settled and determined in the. manner provided by law: State v. London, 97 Or. 423 (192 Pac. 489).
There being no bill of exceptions, the only assignment of error remaining to be considered is the defendant’s contention that the complaint does not state facts sufficient to constitute a crime. The complaint, omitting the formal parts, reads thus:
“The said George B. London, on the ninth day of July, A. D. 1919, in the county of Crook and State of Oregon, then and there being, did then and there unlawfully, wrongfully and maliciously sell intoxicating liquor, contrary to the statutes in such cases made and provided and against the peace and dignity of the State of Oregon.”
Defendant’s criticism of this complaint is to the effect that it is so lacking in details as to be insufficient to identify the particular offense sought to be charged. This criticism would doubtless be a valid one if it were not for the provisions of Section 2224—58, Or. L., which expressly relieves the prosecuting officer from alleging, in indictments for this offense, the kind or quantity of liquor sold, the name of, the *191purchaser, or a description of the premises where sold.
The complaint satisfies the requirements of the statute upon which it is based, and the judgment is therefore affirmed. Affirmed.